In three related proceedings pursuant to Family Court Act article 10, Tallac A. appeals from an order of disposition of the Family Court, Kings County (Danoff, J.), dated February 1, 2006, which, upon a fact-finding order of the same court dated September 9, 2005, entered upon his consent, finding that he neglected the subject children, released the child Subrina A. to the custody of her parents with supervision by the petitioner for a period of 12 months and placed the children Fazel A. and Feerina A. in the custody of their paternal grandmother for a period of 12 months, in effect, with supervision by the petitioner. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Maritza G., 4 AD3d 526 [2004]; Matter of Arielle K., 192 AD2d 657 [1993]). Schmidt, J.P., Mastro, Santucci and Fisher, JJ., concur.